Butler, D. J.
These cases arise out of one transaction, — involve the same facts, — and will be disposed of together. That each party was in fault, I have no doubt — the sloop for lying at anchor where she did, the bark and tug for failing to keep off. While the sloop was not lying upon the range of lights, she was dangerously near it,— subjecting passing vessels to the exercise of unusual care. The position was not forced upon her; she might have anchored lower down, (before reaching it, or by floating back when the tide turned.) She would thus have been out of the way, and out of danger. Her anchorage so near the centre of a narrow channel was inexcusable. The suggestion that she could not safely float back, — that the absence of wind rendered her helpless, — is unsupported by the facts, and entitled to no weight. Her fault in this respect, however, does not excuse the tug and bark, for- running into her. They, had ample room, with the observance of proper caution, to pass in safety, — probably on either side, certainly to the eastward. The exact width of the channel cannot be ascertained from the testimony; none of the witnesses know it. Those called by the sloop suppose it to be 300 or 400 feet, while those called by the other side suppose it to be about 150 feet. The statements of these witnesses show that they are simply guessing. While the actual width is doubtless much greater, we may safely assume it to be 150 feet. As before stated, the sloop was slightly off the centre, westward, leaving at least 80 feet clear. That this space was amply sufficient, with the exercise of proper care, to admit of safe passage, would seem to be plain; and is so stated by the assessors, (whose answers are attached.) The collision was, therefore, the result of carelessness on both sides. That the sloop was at anchor may possibly not have been discoverable at any great distance. It was known, however, that she was virtually becalmed and motionless, from the time she came in view. That there was not wind sufficient to propel her thp witnesses .all agree. The answers of the assessors render it unnecessary to say more.
Half damages and half costs will be allowed by the libellant, in each case.